Citation Nr: 9905874	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  96-36 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a right ankle fracture.

2.  Entitlement to an increased rating for residuals of a 
right Achilles tendon rupture, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Deborah G. Kohl, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
February 1987.  By rating action in May 1987, the RO granted 
service connection for residuals of a right Achilles tendon 
rupture.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1995 rating 
decision by the Boston, Massachusetts RO denying a rating in 
excess of 10 percent for residuals of a right Achilles tendon 
rupture.  By means of the same rating action, service 
connection and a 10 percent rating were also granted for 
residuals of a fracture of the right ankle, effective in 
August 1995.  The veteran expressed disagreement with the 10 
percent ratings assigned for each disability.  In October 
1997, a hearing was held at the Boston, Massachusetts RO 
before C.W. Symanski, who is the member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  This 
case was before the Board in April 1998 when it was remanded 
for additional development.  By rating action in November 
1998, the RO assigned 20 percent ratings for each of the 
disabilities in issue, effective in August 1995.  The case 
has now been returned to the Board for completion of 
appellate consideration.

A September 1998 VA examination report raises the issue of 
entitlement to service connection for a back disability 
secondary to the veteran's service-connected right ankle 
disabilities.  Since this issue has not been developed for 
appellate review, and is not inextricably intertwined with 
the issue currently before the Board, it is referred to the 
RO for appropriate action.



FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeals has been obtained by the 
RO.

2.  The veteran's service-connected residuals of a right 
ankle fracture are currently manifested by limited range of 
motion as noted in a September 1998 VA examination report, to 
include range of motion at 15 degrees of dorsiflexion to 25 
degrees of plantar flexion, with range of motion decreased by 
50 percent due to excess activity, flare up or fatigability.  
No findings of ankylosis were noted.

3.  The level of disability attributable to the ankle 
fracture has not been shown to have been more severe than 
that reflected on the September 1998 examination at any time 
since August 1995.

4.  The veteran's service-connected residuals of a right 
Achilles tendon rupture are no more than moderately severe, 
as noted in a September 1998 VA examination report.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's service-connected residuals of a right ankle 
fracture have not been met at any time since August 1995.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, to 
include § 4.7, 4.71a, Diagnostic Codes 5270, 5271 (1998).

2.  The criteria for an increased rating for the veteran's 
service-connected residuals of a right Achilles rupture, 
currently rated at 20 percent, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.56, 4.73, Diagnostic Code 5310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records note that the veteran sustained an 
injury to his right ankle while skiing in February 1986 and 
wore a cast for eight weeks.  An August 1986 treatment record 
notes findings of right calf atrophy and limited right ankle 
plantar flexion.  The veteran was discharged in February 
1987.

In May 1987, the RO granted service connection for residuals 
of a right Achilles tendon rupture, rated as noncompensable.  
A September 1987 rating decision increased the rating for 
residuals of a right Achilles tendon rupture from 0 percent 
to 10 percent.  

In August 1995, the veteran filed a claim for increased 
rating for residuals of a right Achilles tendon rupture.  In 
addition, the veteran claimed entitlement to service 
connection for residuals of a right ankle fracture.

An October 1995 VA examination report notes the veteran's 
complaints of increasing weakness in his right leg.  He 
stated that his right foot slaps upon walking and running.  
Examination revealed a fairly good gait.  The veteran could 
walk on his toes, but was unable to walk on the heel of his 
right foot because of weakness.  Testing revealed limited 
range of motion, diminished 15 to 20 percent from the left.  
The right calf measured a half an inch smaller than the left 
calf.  The right Achilles reflex was diminished to absent and 
rated 1+.  Diagnoses included: status post closed treatment 
of a ruptured right Achilles tendon with some restriction of 
motion; multiple loose bodies in the right ankle with some 
early degenerative arthritis change; and weakness of the 
anterior tibial musculature of the right leg with a foot drop 
type gait.  The examiner noted that further evaluation was 
necessary to determine the etiology of the veteran's foot 
drop.

A December 1995 rating decision granted service connection 
for residuals of a right ankle fracture, rated as 10 percent 
disabling, and denied an increased rating for residuals of a 
right Achilles tendon rupture, rated as 10 percent disabling.  
The veteran appealed.

Treatment records from Harvard Community Health Plan dated in 
1995 note that the veteran was seen with numerous complaints, 
including pain and weakness in his right ankle.  When 
evaluated in August 1995, the veteran stated that during the 
years following his inservice ankle injury, he recovered and 
was able to ski and run marathons.  He further stated that he 
began to develop weakness in his right ankle in about 1993.  
Examination revealed right gastroc and tibialis anterior 
weakness, but no power loss on direct testing.  X-rays 
revealed post-traumatic degenerative changes of the right 
ankle with spurring and bony fragments.

A March 1996 treatment report from River Sports Therapy notes 
the veteran's complaints of right ankle pain.  The veteran 
was able to walk on his heels, but unable to walk on his 
toes.  Findings included gastroc weakness, "significant" 
loss of dorsiflexion and "mild" loss of plantar flexion.

In a June 1996 letter to his congressman, the veteran noted 
that he walks with a limp, is unable to stand on the toes of 
his right foot, and is unable to walk "more than one half 
mile before [his] right foot begins to slap around."

An October 1997 statement from Harvard Community Health Plan 
indicates that the veteran has daily pain and swelling in his 
right ankle, and can stand on his feet for only "limited 
periods of time."  Diagnosis was marked right ankle post-
traumatic arthritis.

During an October 1997 Travel Board hearing, the veteran 
testified that he has foot drop and nerve damage which 
doctors have attributed to his original injury in service.  
He further testified that he has pain between his mid-calf 
and ankle and daily swelling.  He stated that his service-
connected right ankle disabilities have gotten worse since 
his most recent (October 1995) VA examination.

The evidence of record indicates that pursuant to the Board's 
remand, the RO scheduled the veteran for VA orthopedic and 
neurological examinations in September 1998.  The orthopedic 
examination report notes the veteran's complaints of weakness 
in his right leg and constant pain in his right ankle.  The 
veteran stated that after he walks a half-mile his right foot 
begins to "slap."  Upon examination, the veteran walked 
without a limp.  He was not able to walk on his heels or 
toes.  Range of motion of the right ankle was limited to 15 
degrees of dorsiflexion and 25 degrees of plantar flexion.  
The examiner stated that range of motion "could be decreased 
due to excess activity or flare up or fatigability and the 
range of motion could be decreased by 50%."  The veteran was 
able to hold his ankle dorsiflexed against resistance.  X-
rays dated in October 1997 revealed multiple large 
osteophytes particularly in the medial aspect of the right 
ankle and a considerable degree of osteoarthritis.  Diagnoses 
included healed rupture of the right Achilles tendon with 
residual weakness and atrophy of the right calf, and old 
fractures of the medial malleolus with loose bodies and 
evidence of degenerative arthritic changes in the right 
ankle.  The examiner stated, "I do not see how the foot drop 
or the slapping . . . could be in any way related to the 
injury in the ankle or the Achilles tendon, it seems more 
likely this is a neurological basis and most probably due to 
some abnormality of the lumbar spine."

The neurological examination report notes the veteran's 
complaints of cramping and fatiguing of the right foot 
muscles.  The veteran stated that walking less than half a 
mile intensifies his pain and causes decreased control of the 
foot muscles as well as weakness in the foot.  He denied 
paresthesia or numbness in his right foot or leg.  Upon 
examination, inversion testing was 4/5 in strength, plantar 
flexion was 4/5 in strength, and dorsiflexion was 5/5 in 
strength.  Functionally, the veteran had marked difficulty 
with toe walking and significant difficulty with heel 
walking, suggesting weakness of significant degree in 
gastrocnemius and weakness of moderate degree in the tibialis 
anterior.  Absent right ankle jerk was noted.  Gait was 
antalgic.  Diagnoses included status post right ankle 
fracture and status post Achilles tendon rupture with 
resultant antalgic gait.

Analysis

The veteran contends that his service-connected residuals of 
a right ankle fracture and residuals of a right Achilles 
tendon rupture are more disabling than currently evaluated.

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted claims that are plausible-
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990), Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Residuals of a Right Ankle Fracture

The veteran is currently assigned a rating of 20 percent 
under Diagnostic Code 5271, limited motion of the ankle.  
Under the applicable criteria, moderate limitation of motion 
of the ankle warrants a 10 percent evaluation, and marked 
limitation of motion of the ankle warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (1998).  
Dorsiflexion of the ankle to 20 degrees is considered full 
and plantar flexion to 45 degrees is considered full.  See 
38 C.F.R. § 4.71, Plate II.

In this case, the objective manifestations in the record do 
not support the veteran's contentions of entitlement to an 
increased rating.  The most recent (September 1998) VA 
examination report notes that range of motion of the right 
ankle was limited to 15 degrees of dorsiflexion and 25 
degrees of plantar flexion.  As the veteran is already rated 
at the maximum permissible evaluation for limitation of 
motion, an increased rating under Code 5271 is not warranted.

The Board has considered other diagnostic codes under which 
the veteran's disability might be rated.  A diagnostic code 
relating to disabilities of the ankle which would provide for 
a higher rating is that for ankylosis of the ankle, 
Diagnostic Code 5270.  To warrant a higher rating under 
Diagnostic code 5270, there must be ankylosis of the ankle in 
plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 degrees and 10 degrees.  38 C.F.R. § 
4.71a, Diagnostic code 5270 (1998).  These criteria are not 
shown.  The most recent VA examination showed dorsiflexion 
limited to 15 degrees and plantar flexion limited to 25 
degrees, showing marked limitation of motion, but not 
ankylosis warranting a higher rating.  Therefore, the veteran 
may not be rated under Diagnostic Code 5270 that applies to 
ankylosis of the ankle.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that 38 C.F.R. 
§§ 4.40, 4.45 (1998) were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated, and 
that the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1998), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  In describing functional impairment in the September 
1998 VA orthopedic examination, the examiner stated that 
range of motion could be decreased due to excess activity, 
flare up, or fatigability by 50 percent.  Even given this 
opinion, range of motion would not be limited to the point of 
ankylosis, thus there would not be any evidentiary basis for 
the assignment of a higher rating.  

The Board has considered the effect of pain and weakness in 
rating the veteran's disability.  Although the Board is 
required to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  Thus, in the absence of any ratable 
increase in the severity of the residuals of a right ankle 
fracture, the Board finds that the 20 percent evaluation 
assigned adequately compensates the appellant for the level 
of his pain.

The preponderance of the evidence is against a rating higher 
than 20 percent for the veteran's service-connected residuals 
of a right ankle fracture.  Because the evidence is not 
evenly balanced, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102 (1998).  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Finally, it is noted that since this issue deals with the 
rating assigned following the original claim for service 
connection, consideration has been given to the question of 
whether the application of "staged ratings" as enunciated 
by the Court s disability demonstrated which 
would be considered more severe than that reflected at the 
time of the examination in 1998.  Accordingly, staged ratings 
are not for application in the present case.

Residuals of Right Achilles Tendon Rupture

The veteran is currently assigned a rating of 20 percent 
under Diagnostic Code 5310, injury to Muscle Group X 
(intrinsic muscles of the plantar aspect of the foot).  Under 
applicable criteria, a noncompensable evaluation is warranted 
for slight injury to Group X.  A 10 percent rating is 
warranted for moderate injury.  A 20 percent evaluation is 
warranted for moderately severe injury.  A 30 percent 
evaluation is warranted for severe injury.  38 C.F.R. § 4.73, 
Diagnostic Code 5310 (1998).  The Board notes that the 
regulatory criteria for the evaluation of muscle injuries 
were amended during the veteran's appeal, effective July 3, 
1997.  62 Fed. Reg. 30235-30240 (June 3, 1997).  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria that 
is to his advantage.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the changes do not significantly 
affect the veteran's case and essentially leave the 
application of the provisions of Diagnostic Code 5310 
unchanged.  Accordingly, the Board finds that the veteran 
will not be prejudiced by the Board's election in this 
decision to consider his claim solely based on the new 
criteria.  See Karnas, supra; Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In evaluating muscle disabilities, the applicable regulation 
provides that various factors are to be considered.  The 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c) (1998).

Objective findings of a moderately severe disability of 
muscles are entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups.  
Indications on palpation on loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3)(iii) (1998).

Objective findings of a severe disability of muscles are 
ragged, depressed, and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  The 
following are also 

signs of severe muscle disability, if present: x-ray evidence 
of minute multiple scattered foreign bodies indicating spread 
of intermuscular trauma and explosive effect of the missile; 
adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum, or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle; diminished muscle excitability 
to pulsed electrical current in electrodiagnostic tests; 
visible or measurable atrophy; adaptive contraction of an 
opposing group of muscles; atrophy of muscle groups not in 
the track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4)(iii) (1998).

In this case, the most recent (September 1998) VA examination 
report notes the veteran's complaints of cramping and 
fatiguing of the right foot muscles.  The examination report 
reflects findings of weakness of significant degree in the 
gastrocnemius and weakness of moderate degree in the tibialis 
anterior.  Inversion testing was 4/5 in strength, plantar 
flexion was 4/5 in strength, and dorsiflexion was 5/5 in 
strength.  There is nothing in the evidence of record to 
suggest that the veteran's right Achilles tendon disability 
is productive of more than a moderately severe muscle injury.

The preponderance of the evidence is against an increased 
rating for the veteran's service-connected residuals of a 
right Achilles tendon rupture.  Because the evidence is not 
evenly balanced, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102 (1998).  Gilbert, supra.


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a right ankle fracture is denied.

Entitlement to an increased rating for residuals of right 
Achilles tendon rupture, currently rated at 20 percent, is 
denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

